Opinion by
Head, J.,
As we read the record in this case it fails to disclose any controlling question of law that would or could have justified the learned court below in refusing to submit the questions to the jury. There was a written contract it is true, but its terms were plain and were not involved in the determination of the questions submitted. There was ample evidence to support the plaintiff’s contention that a parol contract had been entered into, the subject-matter of which was different from that embraced in the written contract. His theory was supported by the undoubted fact that payments had been made by the defendants in different amounts from those specified in the written agreement. The propriety of the application made by him of these payments, under all of the evidence, became a question of fact for the jury and was, we think, submitted after a fair and impartial charge. We are unable therefore to discover any solid ground upon which a judgment of reversal could rest. The assignments of error are overruled.
Judgment affirmed.